Citation Nr: 1819516	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether termination of the apportionment of the Veteran's compensation benefits, effective May [REDACTED], 2012, was proper.


REPRESENTATION

Appellant represented by:	Joseph P. Howard, Attorney at Law

Veteran represented by:      The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son (D.B.)

ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to August 1968 and from July 1971 to July 1972 in the United States Army.  The appellant was the Veteran's spouse until May [REDACTED], 2012 (date of divorce).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This decision terminated the apportionment of the Veteran's compensation benefits to the appellant in the amount of $554 per month, based on an alleged divorce.  

In July 2015, the appellant and her son (D.B.) testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  (The Veteran was notified of the date and time of the hearing as well, but failed to appear).  


FINDINGS OF FACT

1.  The appellant and the Veteran were married on June [REDACTED], 1992.  Thereafter, they were estranged and lived at separate addresses.  

2.  A divorce decree from the State of Pennsylvania shows that the appellant and the Veteran were divorced on May [REDACTED], 2012.

3.  The RO terminated the appellant's entitlement to apportionment of the Veteran's compensation benefits, effective the date of divorce - May [REDACTED], 2012.  

4.  The May [REDACTED], 2012 divorce decree was invalid under Pennsylvania state law because it was fraudulently obtained by the Veteran by forging the signature of the appellant.  

5.  The appellant was legally married to the Veteran on May [REDACTED], 2012, and thereafter, such that she is entitled to reinstatement of apportionment of the Veteran's VA compensation benefits. 


CONCLUSION OF LAW

The criteria are met for reinstatement of the apportionment of the Veteran's VA compensation benefits, effective May [REDACTED], 2012.  38 U.S.C. §§ 101, 5307 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 3.452, 3.458 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the present decision, the Board has determined that the appellant was the legal spouse of the Veteran throughout the entire appeal period.  Therefore, the termination of the appellant's apportionment benefits was not proper.  It follows that her apportionment benefits are reinstated, effective May [REDACTED], 2012.  Therefore, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the appellant, given the completely favorable disposition of the reinstatement of her apportionment benefits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the Veteran, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
In any event, this appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits outlined in the provisions listed above do not apply to claims for benefits provided under chapters other than Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Moreover, the Court has held that the VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this appeal.  
However, the apportionment issue on appeal involves a simultaneously contested claim.  See 38 U.S.C. § 7105A (2012); 38 C.F.R. § 20.3(p) (2017).  In fact, VBA's M21-1 Live Manual confirms an apportionment appeal is a type of contested claim.  See M21-1, Part III, Subpart vi, Chapter 6, Section A, Topic 1, Block b (May 10, 2007).  That is, a contested claim exists here because a favorable decision on termination of the apportionment of the Veteran's compensation benefits requires the payment of a lesser benefit to the appellant spouse.  (The appellant was previously receiving apportionment of the Veteran's compensation benefits in the amount of $554 per month, but once the termination occurred, effective May [REDACTED], 2012, the RO ceased payment of her apportionment benefits).  
As a contested claim, certain procedural safeguards are in place, independent of the VCAA.  See 38 U.S.C. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500 - 20.504, 20.713; see also VBA Live Manual M21-1, Part III, Subpart vi, Chapter 6. 

Specifically, the RO must notify all interested parties of all actions taken by the RO and of the right and time limit for initiation of an appeal, and of the right to a hearing and representative.  38 C.F.R. § 19.100.  Upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a Substantive Appeal (VA Form 9) is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  Finally, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument, and the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

In the present case, VA complied with the applicable contested claims procedures discussed above.  There is no allegation to the contrary.  Also, in a June 2015 letter, the Veteran and his representative were notified of the date, time, and location of the July 2015 videoconference hearing, but the Veteran failed to appear without cause or explanation.  The parties are required to cooperate to the extent possible with any appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not a "one-way street").  It is clear that the Veteran had actual knowledge of the appellant's claim.  Therefore, the Board may proceed with the merits of the instant appeal. 

II.  Termination of Apportionment

At the outset, the Board notes that the "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both the appellant and the Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).   

In July 1972, the Veteran was separated from active duty in the Army.  

On June [REDACTED], 1992, the Veteran and appellant spouse were legally married.  See June [REDACTED], 1992 Certificate of Marriage in New Jersey.  

Throughout the 1990s and the 2000s, the record confirms that the Veteran and the appellant remained husband and wife, but were estranged due to incompatibility and marital difficulties.  They lived at separate addresses.  The Veteran said he contributed to her support when he could.  See e.g., July 1994, January 2000, and August 1999 Applications for Compensation (VA Forms 21-526); December 2001 EVR (VA Form 21-0516); February 2010 Financial Status Report (FSR) (VA Form 5655).  

Effective November 28, 2001, the Veteran has been in receipt of 100 percent permanent and total (P&T) disability compensation benefits from the VA.  

In March 2007, the appellant filed a claim for apportionment of the Veteran's considerable compensation benefits.  

On this issue, veterans' benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 U.S.C. § 5307; 38 C.F.R. §§ 3.450, 3.452; see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  

VA regulations provide for two types of apportionments: 

The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  But no apportionment will be made where a veteran is actually providing for dependents.  38 C.F.R. § 3.450. 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. §  3.451. 

Both "general" and "special" apportionments are payable to a spouse or dependent. 38 U.S.C. § 5307 (a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

However, a veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a). 

In an October 2009 Special Apportionment Decision (VA Form 21-441), the RO awarded a monthly apportionment of the Veteran's VA compensation benefits to his estranged spouse (the appellant), based on the law above.  The Veteran's total award was $2,919.00.  Of this, the Veteran receives a monthly entitlement of $2,365.00.  An apportionment of $554.00 (20% of the Veteran's benefits) to the appellant spouse was warranted.  The payment start date for the apportioned benefits was June 1, 2009.  VA advised the parties that they should immediately notify VA of any change in marital status (such as a divorce).  

In a February 2010 statement from the Veteran, he disagreed with apportionment amount.  He believed the appellant spouse should only receive $150 instead of $554.  He alleged financial hardship for himself.  

In a March 2010 letter from the RO, the RO advised the Veteran that his appeal rights had expired with regard to the apportionment issue.  Therefore, he could not legally appeal the amount of the apportionment.   

In May 2012, however, the Veteran submitted a Divorce Decree of Court of Common Pleas of Potter County, Pennsylvania, dated May [REDACTED], 2012.  The Veteran and the appellant were divorced from the bonds of matrimony on that date.  This divorce decree was signed by a local judge.  

In the January 2013 decision on appeal, the RO terminated the appellant's entitlement to apportionment of the Veteran's compensation benefits, effective May [REDACTED], 2012, the date of divorce.  The apportioned allotment to the appellant in the amount of $554.00 was terminated on June 1, 2012, the first of the month following the divorce.  The basis of the termination was that the Veteran and the appellant were no longer legally married under state law.  

The issue of whether termination of the apportionment of the Veteran's compensation benefits, effective May [REDACTED], 2012, was proper, was appealed to the Board by the appellant spouse. 

The appellant contends that the divorce decree dated May [REDACTED], 2012, was fraudulent and invalid.  She maintains that she is legally married to the Veteran.  She asserts that she never received or signed the acceptance of service for the divorce decree in May 2012.  She only found out about the divorce through the state court.  She did not agree to the divorce, nor was she aware of the divorce.  She feels she was given no due process.  Instead, she states that the Veteran fraudulently procured the divorce through unlawful means.  That is, she indicates the Veteran forged her name on the divorce documents.  The handwriting was not hers.  The Veteran's motive was to secure a divorce so that the appellant could no longer receive an apportionment of his VA compensation benefits.  The termination of apportionment was based on incorrect and fraudulent information regarding her marital status.  Furthermore, she states the loss of apportionment benefits has caused her severe financial hardship and the loss of VA healthcare benefits she previously had through the Veteran.  At present, she relies on her son to provide money and assistance to her.  She desires reinstatement of the apportionment benefits, effective back to May [REDACTED], 2012, due to the fact that she was legally married to the Veteran.  In this regard, she says she has secured a January 14, 2013 order and opinion from the local court, vacating the divorce decree.  See February 2013 NOD; August 2014 appellant statement; September 2014 VA Form 9; September 2014 attorney letter; July 2015 videoconference hearing; December 2015 attorney letter to senator.   

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant (as a "spouse"), the claim cannot proceed.  An appellant claiming to be the spouse of a veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Under 38 C.F.R. § 3.50(a), the term "spouse" means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the divorce decree is thus brought into question, where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).  

With regard to credibility, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran and appellant's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Turning to the merits of the claim, the Board finds that termination of the apportionment benefits to the appellant spouse, effective May [REDACTED], 2012, based on an alleged divorce, was improper.  The Board has determined the May [REDACTED], 2012 divorce decree was fraudulently obtained by the Veteran.  Thus, the divorce decree in question was invalid according to Pennsylvania state law.  It follows that effective May [REDACTED], 2012, the appellant is considered to be the legal spouse of the Veteran.  Therefore, her apportionment benefits from May [REDACTED], 2012 to the present must be reinstated.  See 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206, 3.452(a).  

In this regard, the validity of the divorce decree has been put at issue by the appellant spouse, whose interest in the apportionment claim for VA benefits has been affected.  38 C.F.R. § 3.206.  In cases where recognition of the divorce decree is brought into question, where the issue is whether the Veteran is single or married, the standards of the granting jurisdiction (Pennsylvania) respecting the validity of the divorce are to be considered.  38 C.F.R. § 3.206(a).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j).  

In other words, in order to properly question the validity of the divorce decree, VA must examine and apply Pennsylvania state law.  See Sosna v. Iowa, 419 U.S. 393, 404   (1975) ("[S]tatutory regulation of domestic relations . . . has long been regarded as a virtually exclusive province of the States."); see also Hopkins v. Nicholson, 19 Vet. App. 165, 168 (2005) (stating that "the validity of the annulment judgment is a question of state law for the appropriate state court").

On this issue, the appellant spouse submitted a January 14, 2013 Order and Opinion to Vacate the Divorce Decree from Potter County, Pennsylvania.  The appellant had petitioned the state court to vacate the May [REDACTED], 2012 divorce decree.  She credibly alleged that she never received notice of the divorce decree and had not signed the "Acceptance of Service" document the Veteran had submitted.  A hearing was conducted in state court in January 2013, but the Veteran failed to appear.  The judge observed that the appellant spouse's signature examples were remarkably different than her purported signature on the "Acceptance of Service" document.  The appellant's attorney testified that the Veteran himself spoke to him and told him he "did this the wrong way," meaning the Veteran fraudulently procured the divorce through unlawful means by forging the appellant's signature to the divorce documents.  The Court of Common Pleas in Potter County, Pennsylvania found that the appellant spouse was "credible and reliable."  

In the January 14, 2013 Order and Opinion to Vacate the Divorce Decree from Potter County, Pennsylvania, the judge discussed Pennsylvania state law in detail from the Pennsylvania Divorce Code - 23 Pa.C.S. § 3323(f).  The central point of the judge's discussion of Pennsylvania state law was that under the Pennsylvania Divorce Code, the state courts have broad power to grant equitable relief in matrimonial cases.  Furthermore, the Pennsylvania Divorce Code holds that a motion to open or vacate a divorce decree may be brought within five years of the final decree where the judgments is alleged to be "void because of extrinsic fraud, lack of jurisdiction over the subject matter, or a fatal defect apparent upon the face of the record."  23 Pa.C.S. § 3332.  The judge evaluated the appellant's handwriting samples and found her to be credible.  The judge concluded that based on the evidence of record and the credible testimony of the appellant spouse, the appellant had met her burden in state court by clear and convincing evidence that the signature on the divorce decree was not hers.  For this reason, the judge granted the appellant's Motion to Vacate the Divorce Decree entered on May [REDACTED], 2012.  

In summary, effective May [REDACTED], 2012, the appellant is considered to be the legal spouse of the Veteran.  The termination of apportionment benefits to the appellant spouse was improper.  Therefore, reinstatement of the appellant's apportionment benefits from May [REDACTED], 2012 to the present is warranted.  See 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206, 3.452(a).  

(The Board notes that the "benefit-of-the-doubt" rule is not for application in contested claims such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997)).


ORDER

Termination of the apportionment of the Veteran's compensation benefits, effective May [REDACTED], 2012, was improper; thus, reinstatement of the appellant's apportionment benefits from May [REDACTED], 2012 to the present is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


